DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Applicants' communication with Examiner on March 19, 2021 because Examiner did not address claim 9.  

Drawings
3.	The drawings submitted on October 31, 2019.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
4.	The information Disclosure Statement (IDS) Form PTO-1449, filed on December 07, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein was considered by the examiner.

Priority
5.	Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation 
6.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
“a signal outputter that outputs an acquired signal; 
a changed attribute value acquirer that acquires a changed value of the attribute when the change instruction of the value of the attribute is received; 
a changer that changes the value of the attribute for which the change instruction has been received on the basis of the changed value of the attribute acquired by the changed attribute value acquirer; and 
a changed signal outputter that outputs a changed signal in which the value of the attribute has been changed” in claim 1.

“a variable extractor that extracts a latent variable representing an attribute of an input signal; 
a changer that changes a value of the latent variable extracted by the variable extractor by replacing the value of the extracted latent variable with a value of a latent variable representing an attribute extracted from a signal of a transfer source; and 
a signal generator that generates a signal from the latent variable changed by the changer” in claims 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 7 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is drawn to "A program for causing a computer to function”. In treating the claim as a whole, a program claim, under their broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed. Applicants' specification does not explicitly exclude ineligible signal embodiments. When the broadest reasonable interpretation of a claim covers signals per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
In view of the Official Gazette Notice (1251OG212, made available February 23, 2010), the examiner suggests amending the claims to recite "a non-transitory program for causing a computer to function" to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-3 and 7-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (US 20040170337 A1, hereinafter “Simon”).
Regarding to claim 1.  A signal change apparatus comprising: 
a signal outputter that outputs an acquired signal (Simon, see FIG. 2 and at least par. [0049], “a digital image is acquired by the system and then displayed on the display monitor 50 in an acquisition and display step 205”); 
a signal attribute value displayer that displays a value of an attribute related to an element constituting a target represented by the acquired signal (Simon, see FIG. 1B and at least par. [0047], “The resulting image 82 is displayed on the right side of the GUI screen 78. The sliders 90, 92, 94, 96 and 98 allow the user to interactively change parameters of different enhancement filters. The initial positions of the sliders correspond to the default values set up automatically by the system. The main appearance enhancer slider 90 combines all component enhancement sliders. The component sliders include a texture enhancer slider 92, a skin enhancer slider 94, an eye enhancer slider 96 and a teeth enhancer slider 98. The texture enhancement slider 92 controls parameters of the texture enhancement filter. The skin enhancer slider 94 controls parameters of the skin tone enhancement filter. The eye enhancer slider 96 and the teeth enhancer slider 98 control parameters of the eye and teeth whitening filters, respectively. All the enhancement filters are described in detail in the following sections. The minimum and maximum for all sliders are set up to "no enhancement" (e.g., at the left extreme of each slider) and to "maximum enhancement" (e.g., at the right extreme of each slider), respectively.”) or a signal generation source in a state in which a change instruction of the value of the attribute is able to be received; 
a changed attribute value acquirer that acquires a changed value of the attribute when the change instruction of the value of the attribute is received (Simon, see at least par. [0048], “The user can control the level and look of facial enhancement by using the one global appearance enhancer slider 90 or the separate component sliders 92-98.”); 
a changer that changes the value of the attribute for which the change instruction has been received on the basis of the changed value of the attribute acquired by the changed attribute value acquirer (Simon, see at least par. [0048], “Whenever the user changes a position of the main appearance enhancer slider 90, the system maps the position of the slider into appropriate parameter values of the enhancement filters and applies all the enhancement filters in the predefined order to the original image”); and 
a changed signal outputter that outputs a changed signal in which the value of the attribute has been changed (Simon, see at least par. [0047], “The resulting image 82 is displayed on the right side of the GUI screen 78. The sliders 90, 92, 94, 96 and 98 allow the user to interactively change parameters of different enhancement filters”). 
Regarding claim 2.  Simon further discloses wherein each of the acquired signal and the changed signal is an image (Simon, see FIG. 1B, and at least par. [0046], “An image 80 on the left of the GUI screen 78 is the original downloaded image with the face to be enhanced by the method of the present invention. On the right, an image 82 with the enhanced face is presented”), and the attribute is an attribute related to an element constituting a subject representing the image (Simon, see at least par. [047], “a skin enhancer slider 94, an eye enhancer slider 96 and a teeth enhancer slider 98. The texture enhancement slider 92 controls parameters of the texture enhancement filter. The skin enhancer slider 94 controls parameters of the skin tone enhancement filter”). 
Regarding claim 3. Simon further discloses wherein the signal attribute value displayer displays the value of the attribute by means of a controller indicating the value of the attribute in the state in which the change instruction of the value of the attribute is able to be received (Simon, see at least par. [0109], “The values of min, mid and max are one of the parameters of the texture enhancement filter that control the look of the resulting texture enhancement, e.g., the greater the value of min the more skin texture that is preserved in the enhanced skin regions”). 

4. (canceled) 
5. (canceled) 

Regarding claims 7.  A program for causing a computer to function as the signal change apparatus according to claim 1, so it is rejected for the same rationale of claim 1.
Regarding claim 8, is rejected for the same rationale of claim 1.
Regarding claim 14. A non-transitory computer-readable medium storing the program according to claim 7, therefore it is rejected for the same rationale of claim 7.

11.	Claims 6, 9-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaka (US 20050174449 A1, hereinafter “Matsuzaka”).
Regarding claim 6.  Matsuzaka discloses a signal change apparatus comprising: 
a variable extractor that extracts a latent variable representing an attribute of an input signal (Matsuzaka, see at least par. [0067], “parameters are extracted from attribute information 301 of the image, and the tab position of the slider bars of the respective editing items are determined on the basis of the parameters.”);
a changer that changes a value of the latent variable extracted by the variable extractor by replacing the value of the extracted latent variable with a value of a latent variable representing an attribute extracted from a signal of a transfer source (Matsuzaka, see at least par. [0067], “the status value determined by the tab position of a slider bar of each editing item will be referred to as an editing parameter (or simply a parameter), and the operation of changing the state of a the editing item by changing its tab position will be referred to as "setting a parameter". Although the degree of editing for each item can be set with high operability by using a slider bar as shown in FIG. 12, such setting may be made by inputting a numerical value”); and 
a signal generator that generates a signal from the latent variable changed by the changer (Matsuzaka, see FIGs. 9 and 12, at least par. [0173], “an image for temporary display can always be updated during color adjustment and/or luminance adjustment.  For example, there can be provided an image apparatus designed to update the display of an image for temporary display in real time during operation of a slider bar for the adjustment of contrast.”). 
Regarding claims 9-10 and 15, are rejected for the same rationale of claim 6.
Regarding claim 16, non-transitory computer-readable medium storing the program according claim 15, therefore it is rejected for the same rationale of claim 15.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 20040170337 A1, hereafter “Simon”) in view of Matsuzaka (US 20050174449) as applied claim 1 above, and further in view of MORI et al. (US 20170076714 A1, hereinafter “MORI”).
Regarding claim 11.  Simon does not disclose “further comprising a variable extractor that extracts, from the acquired signal, a plurality of latent variables that include a first latent variable representing identity of the signal and a second latent variable that is independent of the first latent variable and that is a latent variable representing each attribute of the signal or a latent variable based on the latent variable”.  However, Matsuzaka teaches:
further comprising a variable extractor that extracts, from the acquired signal (Matsuzaka, see at least par. [0067], “parameters are extracted from attribute information 301 of the image, and the tab position of the slider bars of the respective editing items are determined on the basis of the parameters.”), a plurality of latent variables that include a first latent variable representing identity of the signal and a second latent variable that is independent of the first latent variable and that is a latent variable representing each attribute of the signal or a latent variable based on the latent variable (Matsuzaka, see at least par. [0066], “The user can adjust a desired editing item by moving the tab of a slider of the desired item (in FIG. 12, three levels, i.e., " low", "middle", and " high", are set, but as is obvious, more levels may be set). Referring to FIG. 12, as editing items, three items, i.e., a contrast control 46, color density control 47, and sharpness control 48, are displayed.”),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Simon disclosed invention, and have “further comprising a variable extractor that extracts, from the acquired signal, a plurality of latent variables that include a first latent variable representing identity of the signal and a second latent variable that is independent of the first latent variable and that is a latent variable representing each attribute of the signal or a latent variable based on the latent variable”, as taught by Matsuzaka, thereby to provide image display system, and more particularly, to a method in which a signal change apparatus perform image processing for only part of the image data which can be displayed within the display area, and reproduce the image processing result (Matsuzaka, see par. [0008]).
	Simon in view of Matsuzaka does not disclose “acquires a third latent variable representing each attribute of the changed signal by converting the second latent variable using an attribute vector based on the acquired signal, wherein the signal attribute value displayer outputs the third latent variable, and the changer changes a value of the third latent variable on the basis of the changed value of the attribute acquired by the changed attribute value acquirer”.  However, Matsuya teaches:
acquires a third latent variable representing each attribute of the changed signal by converting the second latent variable using an attribute vector based on the acquired signal, wherein the signal attribute value displayer outputs the third latent variable (MORI, see par. [0058], “the position of a knob 236 of a slider bar indicates the score of the lower level expression LE corresponding to the slider bar (value of the dimension of the lower level expression score vector). In other words, the positions of the knobs 236 of the slider bars corresponding to the respective lower level expressions LE are preset based on the values of the dimensions of the lower level expression score vector resulting from transformation of the upper level expression score vector corresponding to the first operation. The user moves the knob 236 of the slider bar corresponding to a certain lower level expression LE, thereby changing the value of the lower level expression score vector resulting from transformation. In this case, the user's operation of moving the knob 236 of the slider bar corresponding to the certain lower level expression LE corresponds to the second operation.”), and 
the changer changes a value of the third latent variable on the basis of the changed value of the attribute acquired by the changed attribute value acquirer (MORI, at least par. [0060], “the user causes the speaker to output the synthetic sound S based on the lower level expression score vector changed based on the second operation, thereby listening to the synthetic sound S. The user can obtain the synthetic sound S having the desired voice quality by a simple operation of repeating the operations described above until the synthetic sound S having the desired voice quality is obtained.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Simon in view of Matsuzaka disclosed invention, and have “acquires a third latent variable representing each attribute of the changed signal by converting the second latent variable using an attribute vector based on the acquired signal, wherein the signal attribute value displayer outputs the third latent variable, and the changer changes a value of the third latent variable on the basis of the changed value of the attribute acquired by the changed attribute value acquirer”, as taught by MORI, thereby to provide image display system, and more particularly, to a method in which a signal change apparatus for voice quality editing mainly change parameters themselves of an acoustic model or reflect specified characteristics of voice quality (e.g., a high voice and a voice of rapid speech) directly connected to the parameters of the acoustic model. The voice quality desired by a user, however, tends to be precisely expressed by a more abstract word, such as a cute voice and a fresh voice. As a result, there have been increasing demands for a technology for generating a synthetic sound having a desired voice quality by specifying the voice quality based on an abstract word.”, (MORI, see par. [0005]). 
Regarding claim 12. Simon in view of Matsuzaka and further in view of MORI further teaches wherein the changer performs replacement on the value of the third latent variable on the basis of the changed value of the attribute acquired by the changed attribute value acquirer (Simon, see at least par. [0149], “the parameters of the shape enhancing filter are used to define whether the facial feature shape is increased or decreased by specifying the location of the destination control points 1820. The shape enhancing filter can be incorporated into the GUI screen 78 (see FIG. 1B) through an additional slider control. Moreover, there may be a unique shape enhancing slider for each facial feature”), and 
the signal change apparatus further comprises a signal generator that generates the changed signal using the value of the third latent variable after the replacement, a value of the first latent variable (MORI, see at least par. [0059], “The second operation performed on the second area 232 is received by the second operation receiving unit 113. The value of the lower level expression score vector resulting from transformation performed by the score transforming unit 120 is changed based on the second operation. The voice synthesizing unit 130 generates the synthetic sound S having voice quality corresponding to the lower level expression score vector changed based on the second operation”), and at least one pre-learned neural network (MORI, see at least par. [0047], “Any score transformation model may be used as long as it is generated by an algorithm that learns mapping a vector onto another vector. A neural network or a mixture Gaussian model, for example, may be used as the score transformation model.”). 


Allowable Subject Matter
14.	Regarding claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612